Title: To George Washington from Major Henry Lee, Jr., 28 June 1780
From: Lee, Henry Jr.
To: Washington, George



Paramus [N.J.] 28th June 80

I wrote your Excellency this morning. Since which I have acquired more explicit knowledge of the enemy’s situation in Bergen Woods.
They certainly may be expelled the country. Perhaps they may be made prisoners. It would give peace to the inhabitants for twenty Miles around & very much assist agriculture.
Scarce a night passes but ten or twelve horses are stolen.
Another good consequence would result from this expidition; we might collect two or three hundd bushels forage, our horses are in great want.
I have fifty infantry now with me—100 more will be necessary.
If your Excly approves of the attempt, I wish to attempt it tomorrow

night; therefore the necessary reinforcement ought to arrive at Paramus M. house by 10 in the morning.
I shall wait here for your Excly answe[r]. yours most respectfully

Henry Lee Junr


N.B. If they cannot reach Paramus by 10, we must postpone till the next night—In this case I wish them to halt tomorrow (till they hear from me) at Mr Fells.

